Citation Nr: 0810827	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-35 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1983 and February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran testified before the undersigned Veterans Law 
Judge in August 2007.

The issue of a compensable evaluation for service-connected 
bilateral hearing loss is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  There is no medical evidence that the veteran had 
hypertension during his first period of service. 

3.  Clear and unmistakable evidence establishes that the 
veteran's hypertension preexisted his second period of 
service.  

4.  Clear and unmistakable evidence to include a competent 
medical opinion establishes that the veteran's hypertension 
was not aggravated by his second period of military service.  


CONCLUSION OF LAW

The veteran's hypertension is not due to disease or injury 
that was incurred in or aggravated by active service, nor may 
it be presumed to have been incurred during service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 3.306 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In May 2004, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the November 2004 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The May 2004 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The May 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letters also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

As for the fourth content-of-notice requirement, the May 2004 
letter expressly advised the veteran to send the VA any 
evidence in his possession that was pertinent to his claim. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the May 2004 letter advised 
the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements in a February 
2007 letter.  The Board's decision below denies service 
connection for the claimed disability, so no degree of 
disability or effective date will be assigned.  There is 
accordingly no possibility of prejudice to the veteran by the 
failure to provide this information prior to the initial 
adjudication of his claim.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's existing service medical records and post-
service VA medical records have been associated with the 
claims file.  Neither the veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
existing records that should be obtained before the claims 
are adjudicated.  The veteran had a VA examination in August 
2006.

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in August 2007.
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for hypertension.  

II. Analysis

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If cardio-vascular renal disease, including hypertension 
becomes manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of hypertension during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

The Board notes that with respect to the veteran's Army 
Reserve service, the applicable laws and regulations permit 
service connection only for disability resulting from disease 
or injury incurred or aggravated while performing Active Duty 
for Reserve Training (ACDUTRA) or injury incurred or 
aggravated while performing Inactive Duty for Reserve 
Training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24) (West 
2002); 38 C.F.R. § 3.6 (2007).  

The Board notes that the term "hypertension" means that the 
diastolic blood pressure is predominantly 90mm or greater, 
and "isolated systolic hypertension" means that the systolic 
blood pressure is predominantly 160mm or greater with a 
diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Code 7101, Note 1.  

The Board notes most of the veteran's service medical records 
from his first period of active duty, January 1980 to January 
1983, to include the entrance and exit examinations, are not 
part of the veteran's claims file.  The Board notes that the 
case law does not establish a higher benefit-of-the-doubt 
standard, but rather heightens the duty of the Board to 
consider the benefit-of-the-doubt rule, to assist the 
claimant in developing his claim, and to explain its decision 
when the service medical records have been destroyed.  Ussery 
v. Brown, 8 Vet. App. 64 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The earliest physical examination in the veteran's service 
medical records is from his Reserve duty in September 1985, 
which revealed the veteran's blood pressure was 120/70.  

Additional service medical records from the Reserves note 
that on an October 1989 examination there was no mention of 
high blood pressure and in February 1994 the veteran stated 
that he was not on any medication.  In November 1999 the 
veteran noted he had high blood pressure and in January 2000 
the veteran's blood pressure was noted to be mildly high at 
144/88.  In February 2002 it was noted the veteran had a 
history of hypertension that was controlled with medication 
and in October 2002 the veteran's blood pressure was noted to 
be 139/80.  In March 2004 it was noted the veteran was on 
Lotrel for the past 2 1/2 to 3 years and his readings in March 
2004 were 140/84 and 116/70.  His readings in April 2004 were 
142/92 ad 115/86. 

At the August 2006 VA examination the examiner stated that 
the veteran was diagnosed with hypertension at least since 
February 1994.  It was noted that in February 2003 the 
veteran had elevated blood pressure readings when he was 
evaluated for left elbow pain.  In July 2003 the veteran had 
normal blood pressure readings; however, in April 2004 he had 
elevated blood pressure readings when he was on a visit for 
hip pain.  

The examiner stated that after review of the claims file 
there was no evidence that the veteran's blood pressure was 
aggravated or worsened during his active duty from February 
2003 to May 2004.   He further opined that there was no 
evidence of permanent worsening of the veteran's hypertension 
based on the blood pressure readings noted.  He stated that 
there was some elevated readings noted but most of these were 
in connection with clinic visits for various joint 
complaints.  There was no evidence of any end organ damage 
caused by his hypertension as manifested by a normal 
electrocardiogram, chest X-ray study, and renal function 
test.  There was also no evidence of support in the claims 
file that the veteran's hypertension was permanently worsened 
over his normal baseline. 

The Board finds that there is no medical evidence in either 
the veteran's service medical records or post-service medical 
records that the veteran's hypertension was either incurred 
in or diagnosed during his first period of active service.  
The limited records that are available do not show a 
diagnosis of hypertension.  The September 1985 examination, 
which is the earliest post service examination of record, was 
negative for a diagnosis of hypertension and contained a 
blood pressure reading that was within the range of normal.  
The earliest evidence of hypertension is dated many years 
after discharge from the first period of service, and there 
is no competent medical opinion that relates the current 
hypertension to this period of service.  Therefore, the Board 
concludes that hypertension was not incurred due to the 
veteran's first period of active service, nor may it be 
presumed to have been incurred during that period of service.  

At this juncture, the Board notes that the veteran's 
contentions appear to indicate that he argues his 
hypertension developed not during his initial period of 
service, but rather during his reserve service and his second 
period of active duty.  These contentions will now be 
addressed. 

In regards to the diagnosis of hypertension prior to his 
second period of active service the Board notes that 
38 U.S.C.A. § 1111 provides that a veteran is presumed sound 
upon entrance into active duty except as to conditions noted 
at the time of the acceptance, examination, or enrollment.  
In this case, there is no record of an examination conducted 
at the time of the veteran's entrance into his second period 
of active duty.  An October 2002 examination conducted for 
the reserves just four months prior to his return to active 
duty did not note a diagnosis or history of hypertension.  
Therefore, the Board finds that the veteran is entitled to 
the presumption of soundness for his second period of active 
service.  

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence that 
(1) the condition existed prior to service, and (2) the 
condition was not aggravated by service.  The claimant is not 
required to show that the condition increased in severity in 
service before VA's duty under the second prong of the 
rebuttal standard attaches; since 38 C.F.R. § 3.304(b) 
conflicts with 38 U.S.C.A. § 1111, the C.F.R. section is 
invalid and should not be followed.  VAOPGCPREC 003-03 (July 
16, 2003).  

The Board finds that the evidence does clearly and 
unmistakably refute the presumption of soundness.  Reserve 
examinations conducted in November 1999 and February 2002 
state that the veteran had hypertension that was controlled 
by medication.  An October 2002 Report of Medical History 
obtained at the time of the October 2002 examination also 
notes a history of hypertension.  This is clear and 
unmistakable evidence that the veteran had hypertension prior 
to entering his second period of active service.  

The Board further finds that clear and unmistakable evidence 
establishes that the veteran's preexisting hypertension was 
not aggravated during his second period of active service.  
The August 2006 VA examiner did not merely opine that the 
veteran's hypertension was not aggravated during his second 
period of active duty.  The examiner emphatically stated that 
there was "no" indication that the veteran's blood pressure 
was aggravated or worsened during this period, "no evidence 
of permanent worsening of his hypertension based on the blood 
pressure readings noted", "no evidence of any end organ 
damage", and finally "no evidence to support, by C. file 
review and CPRS review, that his hypertension was permanently 
worsened over his normal baseline".  The examiner did not 
state that it was merely probable that the veteran's 
hypertension was not aggravated, he unequivocally ruled out 
the possibility of aggravation.  There is no other competent 
medical evidence in the claims folder to the contrary.  The 
Board finds that this establishes by clear and unmistakable 
evidence that the veteran's hypertension was not aggravated 
by his second period of service.  

The Board notes the veteran's sincere belief that his 
hypertension was either incurred or aggravated by his second 
period of service.  A layperson is competent to testify in 
regard to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is 
not considered capable of opining, however sincerely, in 
regard to causation of a disability.  Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 
F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998).  The only competent medical opinion is that of the 
August 2006 examiner, and this opinion completely rules out 
the possibility of aggravation.  

Finally, the Board notes the veteran's statements indicating 
his hypertension began during his many years of service in 
the reserves.  However, the veteran's reserve service is 
considered to be INACDUTRA.  Service connection may be 
established for disabilities due to injuries sustained on 
INACDUTRA, but not for disease.  Hypertension is considered 
to be a disease.  The veteran has not reported any periods of 
ACDUTRA during this time frame, and there is no evidence that 
hypertension developed or was first noted during ACDUTRA.  
See 38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6 
(2007).  

Given these facts, the Board finds that service connection 
for hypertension must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for hypertension is denied. 


REMAND

The veteran testified before the Board that his bilateral 
hearing loss has become worse since his last VA audiological 
evaluation in August 2006.  When a veteran claims that his 
condition is worse than when originally rated, and when the 
available evidence is too old for an evaluation of the 
claimant's current condition, VA's duty to assist includes 
providing him with a new examination.  Olson v. Principi, 3 
Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 
281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Accordingly, the RO should arrange for the veteran 
to undergo a VA audiological evaluation in order to determine 
the current severity of his bilateral hearing loss. 

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
veteran and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.  

To ensure that all due process requirements are met, the RO 
should also give the veteran an opportunity to present 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  Hence, in addition to the actions requested 
hereinabove, the RO should also undertake any other 
development and/or notification action deemed warranted by 
VCAA prior to adjudicating the claim on appeal.  

Accordingly, the issue is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records for bilateral hearing loss.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  

2.  Based on the veteran's response, the 
RO should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  
  
3.  The RO should arrange for the veteran 
to be given an audiological evaluation at 
an appropriate VA facility.  The entire 
claims file must be made available to the 
audiologist designated to examine the 
veteran, and the examination reports 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner should prepare a report of 
examination that details the current 
severity of the veteran's service-
connected bilateral hearing loss stated 
in terms conforming to the applicable 
rating criteria.  Massey v. Brown, 7 
Vet. App. 204 (1994).  

4.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claim in 
light of all the evidence of record.  If 
any benefit sought on appeal is not 
granted, the RO should furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes citation to and 
discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them a reasonable opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 41 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


